Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
 DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because of the new ground of rejection below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 6-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yen et al (US 2009/0221368 A1) in view of Culbert (US 2003/0199319 A1) and Tang et al (US 2011/0028194 A1).
1. Yen discloses a non-transitory, machine-readable medium, comprising executable instructions that, when executed by a processing system including a processor, facilitate performance of operations, comprising: 

receiving first orientation information of a first player device associated with a first player at the physical location; mapping the first orientation information for the first player device to the virtual gaming space resulting in a first updated virtual gaming space;  transmitting, to the first player device, first information representative of the first updated virtual gaming space; identifying a computer-controlled player; mapping second orientation information for the computer-controlled player to the first updated virtual gaming space resulting in a second updated virtual gaming space; transmitting, to the first player device, second information representative of the second updated virtual gaming space, wherein the first player device displays the computer-controlled player in the second updated virtual gaming space according to the second orientation information; identifying a virtual action generated by the first player device while at the physical location; determining, according to the virtual action, a virtual effect on the computer- controlled player; and transmitting, to the first player device, information representative of the virtual effect on the computer-controlled player [0014], [0059]-[0060], (Fig. 3E).
Yen does not expressly disclose wherein the computer-controlled player comprises a player commanded by a software application at a computer device; however such aspect of single player and multi-player mode is notoriously well known in the art as evidenced by Culbert [0007], [0022], wherein in the single player mode, the player plays against computer controlled characters or objects, wherein the computer-controlled character comprises a character commanded by a software application at a computer device. It would have been motivated to do so to allow player to play in single mode against a computer.

2. Yen, Culbert and Tang disclose the non-transitory, machine-readable medium of claim 1, wherein the operations further comprise: capturing third orientation information for a second player device at the physical location; mapping the third orientation information for the second player device to the second updated virtual gaming space resulting in a third updated virtual gaming space; transmitting, to the first player device, third information representative of the second player device in the third updated virtual gaming space, Yen [0017].
3. Yen, Culbert and Tang disclose the non-transitory, machine-readable medium of claim 2, wherein the operations further comprise: receiving a request for communications between the first player device and the second player device; and responsive to the request, initiating a communications link between the first player device and the second player device, Yen [0017].
6. Yen, Culbert and Tang disclose the non-transitory, machine-readable medium of claim 1, wherein the computer-controlled player comprises a computer-controlled animated object, Yen (Fig. 2A, 3C), [0087].

8. Yen, Culbert and Tang disclose the non-transitory, machine-readable medium of claim 1, wherein the second orientation information is determined relative to the first orientation information of the first player device, Yen [0042], (Fig. 3E).
9. Yen, Culbert and Tang disclose the non-transitory, machine-readable medium of claim 1, wherein the operations further comprise transmitting a streaming video to the first player device, the streaming video representative of the virtual effect on the computer-controlled player, Yen (Fig. 3D-3F).
10. Yen, Culbert and Tang disclose the non-transitory, machine-readable medium of claim 1, wherein the operations further comprise: generating a plurality of virtual objects; and transmitting, to the first player device, third information representative of the plurality of virtual objects, Yen (Fig. 2A, 3C), [0087].
11. Yen, Culbert and Tang disclose the non-transitory, machine-readable medium of claim 1, wherein the first player device comprises a mobile communication device, a tablet, or a computer, Yen [0037], [0049].

12-18. Yen, Culbert and Tang disclose a method, comprising: receiving, by a processing system including a processor that executes a virtual game application, first orientation information for a computing device at a physical location; transmitting, by the processing system to the computing device, first information representative of a mapping of boundary and topographical information of the physical location and first orientation information of the computing device to a virtual gaming space, the virtual gaming space combined at least in part with images of the physical location; transmitting, by the processing system to the computing device, second information representative of a mapping of second 

19-20. Yen, Culbert and Tang disclose a system, comprising: a processing system including a processor; and a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, the operations comprising: obtaining location information of a communication device at a physical location; transmitting to the communication device first information representative of a mapping of first orientation information of the communication device, and boundary and topographical information of the physical location to a virtual gaming space; transmitting to the communication device second information representative of a mapping second of orientation information of a computer-generated controllable object to the virtual gaming space; receiving an action generated by the communication device; and determining, according to the action, a virtual effect on the computer- generated controllable object as similarly discussed above.


Claim(s) 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Yen, Culbert and Tang  as applied above and further in view of Danieli et al (US 2005/0181878 A1)..
Yen, Culbert and Tang disclose the non-transitory, machine-readable medium of claim 2, but does not expressly disclose wherein the operations further comprise: receiving messages from the first player device; and transmitting the messages to the second player device nor receiving messages from the second player device; and transmitting first messages to the first player device; however such form .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 9,155,964 B2and claims 1-20 of U.S. Patent No. 9,861,893 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they all are claiming similar invention relating to a system, non-transitory computer readable medium and method of receiving a request to play, obtaining boundary and topographical information, mapping the information to virtual gaming space, capturing and determining position and orientation information of the player device, and transmitting information representative of the virtual gaming space . 
Claim 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/524829 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both are claiming similar invention relating to a system, non-transitory computer readable medium and method of receiving a request to play, obtaining boundary and topographical information, mapping the information to virtual gaming space, capturing and determining position and orientation information of the player device, and transmitting information representative of the virtual gaming space.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Please see attached USPTO form PTO-892.

Filing of New or Amended Claims
The examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the original disclosure a description of the invention defined by the claims. See Wertheim, 541 F.2d at 263, 191 USPQ at 97 (“[T]he PTO has the initial burden of presenting evidence or reasons why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims.”). However, when filing an amendment an applicant should show support in the original disclosure for new or amended claims. See MPEP § 714.02 and § 2163.06 (“Applicant should specifically point out the support for any amendments made to the disclosure.”). Please see MPEP 2163 (II) 3. (b)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SENG H. LIM whose telephone number is (571)270-3301.  The examiner can normally be reached on 10:00-6:00, Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Seng H Lim/Primary Examiner, Art Unit 3715